DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.

Claims 1-19 are pending. Claim 1 has been amended.

All prior rejections are withdrawn in view of applicant’s amendments to the claims. 

Claim Objections
Claim 7 is objected to because of the following informalities:  it recites a range but then says two discrete numbers, it would be better to recite “225 to 275 bar” to indicate the range between the number is included and not just the endpoints.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (WO 99/63146) in view of Carlson (US 2012/0030884).
Smith teaches placing a textile fiber (target material) in a pressure vessel., introducing carbon dioxide in the pressure vessel, heating the temperature of the vessel to an operating temperature and an operating pressure where the CO2 is in a supercritical state, dyeing the textile which would require flow of a non-zero rate, reducing the pressure of the vessel by venting it without reducing the temperature (page 6, lines 3-15, claim 34). Smith further teaches the yarn is wound on a tube or spindle the operating temperature is about 100 to about 130 degrees C (spool, page 30, lines 5-20, page 38, lines 9-16) and the operating pressure is about 73 to about 400 atm  (73.96-405.3 bar) (page 15, lines 5-10). Smith teaches the operating density should be  0.4-0.7 g/cm2 (400-730 kg/m3) and the reduced threshold density should be 0.3-0.5 g/cm3 (300-500 kg/m3) and then the temperature is reduced to a threshold temperature (pages 38-41). Smith teaches the pressure should be reduced in a regular ramp of for example 15-30 atm in 5 minutes (15.198-30.975 in 5 minutes is 3.03-6.079 bar/min) (column 3, lines 20-40). Smith teaches ramping the temperature by about 1.5 degrees C/min which from 90-110 degrees C would 
Smith does not specify the claimed flow rate or teach the claimed methods steps in a single embodiment but requires choosing from different elements of the reference to arrive at the claimed methods. Smith further does not teach the materials are hydrophilic.
Carlson teaches that hydrophilic (cotton) and hydrophobic (polyester) substrates or blends (paragraph 0040, 0124) can be dyed using supercritical CO2 (paragraph 0004,0006,0028,0104). Carlson recognizes the pressure, temperature, flow rate as result effective variables that impact dyeing penetration and rate of uptake of the dye (paragraphs 0031-0033,0076-0081). Carlson further teaches the dye is dissolved in the supercritical CO2 and supercritical gas (paragraph 0002,0005,0006,0008,0028,0033,0046,0102-0106).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Smith by choosing the claimed flow rates, pressures, temperatures Smith recognizes these parameters as result effective variables 
	It would have been further obvious to use hydrophilic materials for both the first and second target material as the textiles in Smith because Carlson teaches it is functionally equivalent to treat hydrophilic textile, hydrophobic textiles and blends thereof with similar supercritical dyeing methods which comprise supercritical gases including supercritical CO2 and using optimized temperature, pressure and flow rates. Substituting a functionally equivalent hydrophobic textile or using a blend of hydrophobic and hydrophilic textiles for use in similar methods would be obvious to achieve the predictable result of coloring the textiles using a similar supercritical dyeing technique absent a showing of unexpected results. 

Response to Arguments
Applicant’s arguments with respect to the prior rejection in view of Smith have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Smith’146 in view of Carlson addressing the hydrophilic fibers. Carlson teaches it is functionally equivalent to treat hydrophilic textile, hydrophobic textiles with similar 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMINA S KHAN/Primary Examiner, Art Unit 1761